BELCHER, Commissioner.
The conviction is for burglary; the punishment, five years in the penitentiary.
The judgment which appears in the record shows a conviction of one James Otis Powell. In the absence of a judgment against the appellant, James Otis Russell, this Court is without jurisdiction to entertain the appeal. 4 Tex.Jur. 32, Sec. 16, Floyd v. State, Tex.Cr.App., 243 S.W.2d 171.
The appeal is dismissed.
Opinion approved by the Court.
On State’s Motion to Reinstate Appeal
DAVIDSON, Judge.
At a former date, this appeal was dismissed because the judgment appearing in the transcript reflected the conviction of “James Otis Powell,” rather than the appellant.
A supplemental transcript has now been filed correcting the error and showing judgment against the appellant, James Otis Russell.
The appeal is reinstated, and the case is now properly before us.
The record contains no statement of facts or bills of exception, without which nothing is presented for review.
The judgment is affirmed.